DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Disposition of the Claims
Claims 1, 56-62, 64 and 66-76 are pending in the application.  Claims 2-55, 63 and 65 have been cancelled.
The amendments to claims 61-62 and 69, filed on 2/7/2022, have been entered in the above-identified application.

	
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 56, 58, 60, 64 and 75-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell et al. (US 2004/0242108 A1).

Regarding claims 1, 60, 64 and 76, Russell teaches a nonwoven fabric that includes fibers such that a proportion of the fibers have a length of from about 0.1 to 1.5 mm, wherein the fibers may be homogenous, heterogeneous, and/or mixed waste materials of small particle size and the proportion of binder present is about 15% w/w or less (Abstract).  Russell teaches that, in an embodiment, the nonwoven fabric may comprise a mixture of fiber lengths in which from 5 to 100% w/w of the fibers has a length of from 0.1 to less than 5 mm ([0007]).  Russell teaches that the web structure may be consolidated using thermal, chemical, and mechanical means or a combination of these methods, wherein thermal bonding is obtained by mixing bicomponent or homogeneous thermoplastic fibers or particles with waste materials, typically in the proportion of 5-50% (by weight of fiber) and then using either contact or through air bonding devices ([0038]).  Russell teaches that examples of fibers which may be used in the nonwoven fabrics of the invention include, but are not limited to, natural fibers such as pulp fibers, cotton, jute, wool and hair fibers etc., synthetic staple fibers, e.g. polyester, viscose rayon, nylon, polypropylene and the like, pulp fibers or mixtures of pulp fibers and staple fibers, aramid fibers, e.g. Kevlar®, metal fibers, e.g. aluminium fibers, carbon fibers; and mixtures of any of the abovementioned ([0010]).  

Russell teaches that composite structures can also be produced, and the final product can be used in a wide range of applications such as insulation (sound and heat), automotive industry (hard press parts for floor, side seat linings, boot compartment, battery separator), furniture industry (wadding material, mattress web) and many others ([0039]).

In an embodiment, Russell teaches a sample having a thickness of 2.6 mm and a density of 0.292 g/cm3 (292 kg/m3 as calculated by the examiner) (Table 4 and [0059]).  

It would have been obvious to one having ordinary skill in the art at the time of the invention to have used a thickness such as 2.6 mm and a density such as 0.292 g/cm3 (292 kg/m3) in other embodiments of Russell in order to obtain fabric structures that can be used in a wide range of applications such as insulation (sound and heat), the automotive industry (hard press parts for floor, side seat linings, boot compartment, battery separator), the furniture industry (wadding material, mattress web) and many others, as suggested by Russell ([0039], Table 4 and [0059]).  

With regard to the claimed limitation of the nonwoven material being thermoformable into a three-dimensional shape that conforms to a contoured shape, the examiner notes Russell teaches nonwoven fabrics that may consist of polypropylene and polyethylene terephthalate.  Thus, it is the position of the Office that the nonwoven of Mueller would be thermoformable into a three-dimensional shape as claimed, as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials (see also [0039] of Russell).

Regarding claims 56 and 58, Russell teaches that composite structures can be produced by layering single layers (which can be formed from different fiber types and specifications) ([0038]).  Russell teaches that the nonwoven fabrics may comprise a proportion of particles enmeshed within the fibers, that the particles may comprise odor control agents, and that such agents can be bactericides or bacteriostats ([0014]-[0022]).

Regarding claim 75, Russell teaches that the final product can be used in a wide range of applications such as insulation (sound and heat), automotive industry (hard press parts for floor, side seat linings, boot compartment, battery separator), furniture industry (wadding material, mattress web) and many others ([0039]).  The product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability.  Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  
	
	
	

Claims 1, 56-62, 64, 66-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell et al. (US 2004/0242108 A1) in view of Gross (WO 2006/107847 A2). 

Regarding claims 1, 56, 58, 60-62, 64 and 75-76, Russell remains as applied above. 

In the event that Russell is found not to explicitly disclose wherein the bicomponent fibers consist of polypropylene and polyethylene terephthalate, Gross is relied upon as applied below.

Gross teaches an acoustically and thermally insulating composite material that includes an airlaid structure and a woven or nonwoven scrim (Abstract).  Gross teaches that a multi-component fiber with a PP (polypropylene) or modified PP or PE sheath or a combination of PP and modified PE as the sheath or a copolyester sheath wherein the copolyester is isophthalic acid modified PET (polyethylene terephthalate) typically with a PET or PP core, or a PP sheath - PET core and PE sheath - PP core and co-PET sheath fibers may be employed ([068]; also [060]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the bicomponent fibers of Russell with PP and PET in order to provide suitable binding agents that can be used to obtain a nonwoven material that meets expectations for noise abatement, fire, and mildew resistance, and which effectively provides good absolute sound absorption for use in the acoustic insulation of structures such as buildings, appliances, and the interior passenger compartments and exterior components of automotive vehicles, as taught by Gross (Abstract, [068]; also [060]).

Regarding claims 57, 66-73, Russell in view of Gross remains similarly as applied above to claim 1.  Russell teaches that composite structures can be produced by layering single layers (which can be formed from different fiber types and specifications) ([0038]).  Gross teaches that the core may have an auxiliary layer comprising a polymer film or a carrier sheet attached to an outer surface, and that auxiliary layers (a preformed fibrous web and a nonwoven facing as recited in claim 69) may be added to the base pad (or core) on one or both major surfaces ([016]-[017] and [014]).  The examiner notes that Gross teaches, as an example of a nonwoven carrier, a polyester spunbond, which is a manufactured sheet of randomly orientated polyester filaments bonded by calendaring, needling, chemically or a combination of these methods (formed by needle-punching as recited in claim 69) ([0077]-[078]).  The examiner notes that a spunbond fabric comprises continuous fibers (longer fibers as recited in claims 57 and 71).  Gross also teaches wherein the core (which in the examiner’s view corresponds to a short fiber layer as claimed) has a basis weight of from about 200 gsm to about 3000 gsm, and wherein a woven or nonwoven carrier has a basis weight of from about 10 gsm to about 2000 gsm ([074] and [076]).  Thus, the examiner notes that the weight percentage of the core (short fibers) in the combined nonwoven structure would overlap with the claimed range (claims 66-68 and 72-73).  Claim 70 remains similarly as applied above to claim 58.

Regarding claims 59 and 74, Gross teaches an improved acoustically and thermally insulating nonwoven structure that can have an airflow resistance of from about 500 to about 3,000 Rayls, or to about 10,000 Rayls (see [0123]).  Gross also teaches that the thickness of the nonwoven structure is from about 1mm to about 30mm, preferably from about 1 mm to about 3mm (see [0122]).  Thus, as calculated by the examiner, for a thickness of 1mm, Gross teaches nonwoven structures having an airflow resistivity in the range of from about 500,000 Rayls/m to about 3,000,000 Rayls/m (e.g., 500Rayls/0.001m = 500,000 Rayls/m).


Response to Arguments

Applicant's arguments filed on 2/7/2022 have been fully considered but they are not persuasive.

Contention (1): Applicant contends that Russell identifies PP and/or PET as a binder, that Russell emphasizes that the amount of binder is from 0% to 15%, or may be substantially free of binder, and that one skilled in the art would certainly not be motivated to provide a short fiber layer consisting of short fibers consisting of polypropylene and polyethylene terephthalate, based on a reference that teaches that such fibers are disadvantageous and should be avoided in a nonwoven material.
Regarding these contentions, the examiner notes that claim 1 is directed to a nonwoven material comprising a short fiber layer consisting of fibrous material processed into short fibers, wherein the short fibers consist of polypropylene and polyethylene terephthalate.  Thus, as claimed there is no limit to the type of fibers other than polypropylene and polyethylene terephthalate that can be included in the nonwoven material.  Russell teaches that examples of fibers which may be used in the nonwoven fabrics of the invention include, but are not limited to, natural fibers such as pulp fibers, cotton, jute, wool and hair fibers etc., synthetic staple fibers, e.g. polyester, viscose rayon, nylon, polypropylene and the like, pulp fibers or mixtures of pulp fibers and staple fibers, aramid fibers, e.g. Kevlar®, metal fibers, e.g. aluminium fibers, carbon fibers; and mixtures of any of the abovementioned ([0010]).  Thus, in the examiner’s view, Russell teaches that either the disclosed individual materials or mixtures of the disclosed individual materials may be used in the nonwoven fabrics of the invention.  In addition, or in the alternative, Russell further teaches that composite structures can be produced by layering single layers (which can be formed from different fiber types and specifications) ([0039]).  Thus, in the examiner’s view, even when several types of the disclosed fiber materials are used in Russell’s nonwoven, there is no requirement in Russell for all of the fiber types to be present in the same layer.  

Contention (2): Applicant contends that, with respect to claim 64, the Office Action merely cherry picks a single example in Table 4 in an attempt to show Russell teaches the claimed density, and that the Office Action has failed to make a proper comparison to the nonwoven material as claimed.

Regarding this contention, the examiner notes that is acknowledged in the Office action that the embodiment of Russell’s example in Table 4 are not entirely the same as embodiments of Russell relied upon as meeting other limitations of claim 1.  However, as applied in the Office action, it is the examiner’s position that it would have been obvious to one having ordinary skill in the art to have used, in the various embodiments of Russell, a thickness and a density such as that disclosed in Table 4 in order to obtain fabric structures that are appropriate for use in the various applications taught by Russell.

Contention (3):  Applicant contends that, with respect to claim 56, the Office Action makes an incorrect finding of fact, stating that "Russell teaches that composite structures can be produced by layering single layers," pointing to paragraph [0038]. However, paragraph [0038] makes no such statement.  Applicant contends that Paragraph [0038] merely describes consolidation of a web structure by thermal and/or mechanical methods.

Regarding this contention, the examiner notes that the Office action quotes the section of Russell relied upon as meeting the limitations of claims 56 and 58, specifically that “[C]omposite structures can also be produced by layering single layers (which can be formed from different fiber types and specifications),” (see [0039], which is also cited as applied to independent claim 1).

Contention (4): Applicant contends that, with respect to claim 75, the Office Action has presented no evidence that the material of Russell is thermoformable or moldable, and that in fact, paragraph [0044] of Russell states that the material can be a flexible product or a solid panel or board "as opposed to the moulded panel products" as described in other patents.

Regarding this contention, the examiner notes that the Office action relies upon the materials taught by Russell as evidence that the disclose nonwoven material would be thermoformable as claimed.  In the examiner view, [0044] of Russell suggests that the moulded panel products obtained using U.S. Pat. Nos. 5,626, 939 and 5,662,994 cannot be tuned to be  either a flexible product or a solid panel board as the product of Russell can.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789